Citation Nr: 0928698	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-02 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left eye 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability, claimed as a nervous condition.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to service connection for a lung disability 
to include asthma.

5.  Entitlement to service connection for a cardiac 
disability to include congestive heart failure.

6.  Entitlement to service connection for a left ear 
disability.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from January 22, 1968 
until March 19, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision of the St. 
Paul, Minnesota regional office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's requests to 
reopen his previously denied service connection claims for a 
psychiatric disorder and a left eye condition as new and 
material evidence had not been submitted.  In addition, this 
rating decision denied the Veteran's left ear injury, lung 
injury, and chest injury service connection claims.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in an April 2005 Central Office hearing.  A copy of 
that transcript has been associated with the claims folder.

This matter was remanded for further development and 
adjudication in a November 2005 Board decision.

The Veteran made an informal hearing loss service connection 
claim during his April 2005 Central Office hearing.  The 
Board's December 2005 decision referred this claim for 
initial development and adjudication, however, it does not 
appear from the claims file that such actions have been 
undertaken.  This matter is again referred to the RO for 
initial development and adjudication.

The issue of entitlement to service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notice and development required to properly 
adjudicate the instant claims has been completed.

2.  The Veteran's active duty service totaled 57 days.

3. The Veteran's claim for service connection for a left eye 
disability was denied in an April 1976 rating decision as the 
competent medical evidence did not establish a nexus between 
any left eye disability and his service.

4.  Evidence received since the April 1976 rating decision 
does not relate to an element of the claim that was found to 
be lacking, and does not raise a reasonable possibility of 
substantiating the Veteran's left eye disability service 
connection claim.

5.  The Veteran's claim for service connection for a 
psychiatric disorder was denied in an April 1976 rating 
decision as his diagnosed personality disorder was not a 
disability for which service connection can be granted under 
VA regulations.

6.  Evidence submitted since the April 1976 rating decision 
includes information that was not previously considered and 
which establishes a fact necessary to substantiate the 
claims, the absence of which was the basis of the previous 
denial.

7.  There is no nexus between the Veteran's asthma or other 
lung disability and his service.

8.  There is no nexus between the Veteran's congestive heart 
failure or other cardiac disability and his service.

9.  The Veteran does not suffer from a current left ear 
condition.


CONCLUSIONS OF LAW

1.  The April 1976 rating decision denying service connection 
for a left eye disability is final.  38 U.S.C.A. § 7105 (West 
2002).

2. Evidence received since the April 1976 rating decision 
denying service connection for a left eye disability is not 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The April 1976 rating decision denying service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105 
(West 2002).

4.  Evidence received since the April 1976 rating decision 
denying service connection for a psychiatric disorder is new 
and material and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  

5.  The criteria for entitlement to service connection for 
asthma or other lung disability have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2008).

6.  The criteria for entitlement to service connection for 
congestive heart failure or other cardiac disability have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2008).

7.  The criteria for service connection for a left ear 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  The VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The Veteran was provided with a February 2004 letter in which 
the RO notified him of what evidence was required to 
substantiate his ear injury, chest injury and lung injury 
service connection claims.  This letter told him what 
evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance the VA could provide the 
Veteran in obtaining this evidence.  This letter also 
notified the Veteran that he should submit any relevant 
evidence in his possession.  This letter met the duty to 
notify the Veteran in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the February 2004 letter.  He was not provided with notice 
regarding the remaining Dingess elements until December 2006.  
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini.  

This timing defect was cured by readjudication in the 
February 2008 supplemental statement of the case (SSOC).  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(holding timing deficiency was cured by readjudication in a 
supplemental statement of the case).


A September 2003 letter informed the Veteran that his left 
eye condition and nervous condition service connection claims 
had been previously denied, informed him of the need for new 
and material evidence to reopen the claims, and provided 
regulatory definitions of "new" and "material."  Although 
this September 2003 letter did not provide the reasons for 
the previous denials, those reasons were detailed in the May 
2004 rating decision.  This May 2004 notice was deficient as 
it was provided after the initial adjudication of the 
Veteran's claim, but this timing deficiency was cured by 
readjudication of the claim in a January 2005 statement of 
the case (SOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The notice requirements of Kent have therefore 
been satisfied.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has no 
duty to provide an examination or obtain a medical opinion 
prior to reopening a claim that has been finally denied in a 
prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
various private treatment records, Social Security 
Administration (SSA) records and VA treatment records have 
been obtained.  

The Veteran also indicated that he was treated at Topeka VA 
Medical Center (VAMC), at Kansas City VAMC and at Denver 
General Hospital.  A March 2004 response from the Topeka VAMC 
indicated that they have never treated this Veteran and 
consequently had no treatment records to provide and an 
October 2003 response from the Kansas City VAMC indicated 
that they could not locate any "medical information" 
regarding the Veteran.  In addition, a September 2003 
response from Denver General Hospital indicated that there 
was no record the Veteran had ever been seen or treated in 
the hospital.

The Veteran has not been afforded an examination with regard 
to his request to reopen his left eye disability service 
connection claim.  As discussed below, his left eye service 
connection claim is not being reopened as the evidentiary 
record is negative for competent evidence of an in service 
disease or injury or for a nexus between any diagnosed left 
eye disability and his service.  An examination is therefore 
not required.

As neither the Veteran nor his representative has indicated 
that there is any outstanding evidence to be provided, the 
Board may proceed with consideration of his claims.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.   38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

Certain chronic disabilities, such as arteriosclerosis or 
organic diseases of the nervous system, are presumed to have 
been incurred in service if such manifested to a compensable 
degree within one year of separation from service. This 
presumption applies to veterans who have served 90 days or 
more of active service during a war period or after December 
31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).  As this Veteran's active duty service did not 
total 90 days, he is not entitled to the presumptions 
available under this regulation.

In addition, personality disorders are not considered 
disabilities for VA purposes and therefore cannot serve as a 
basis for a grant of service connection.  38 C.F.R. §§ 
3.303(c), 4.9.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

Left Eye Condition New and Material Evidence Claim

An April 1976 rating decision denied the Veteran's left eye 
injury service connection claim.  This rating decision noted 
evidence of a refractive error on entrance into service, but 
found that there was no competent evidence establishing a 
nexus between any left eye condition and service.  This 
decision is final.  38 U.S.C.A. § 7105.

The evidence considered in the April 1976 rating decision 
included the Veteran's service treatment records and a March 
1976 VA discharge summary.  The Veteran's January 1968 
entrance examination was negative for any relevant 
abnormalities, with his left eye vision noted to be 20/100.  
His February 1968 discharge examination found his left eye 
vision to be 20/70.  No eye abnormalities were found on 
clinical examination.   His remaining service treatment 
records were negative for any symptoms, treatments or 
diagnoses of any left eye condition.

A March 1976 VA hospital discharge summary reflected the 
Veteran's complaints of left eye vision difficulties, and his 
reports of having an arteriogram conducted at a private 
clinic which revealed a narrowed artery to the eye.  Physical 
examination revealed diminished left eye vision and he was 
referred to the eye clinic for treatment.

Additional evidence received since the April 1976 rating 
decision includes an October 1983 private clinical summary, 
various private ophthalmology treatment records dated between 
November 1972 and April 2003, and opinions from Dr. S. W. 
dated in May 2001 or a July 2003 opinion.  In addition, the 
Veteran offered testimony at an April 2005 Central Office 
hearing.

A November 1973 private treatment note reflected the 
Veteran's complaints of reduced left eye vision for the past 
six months.  Pupillography showed reduced contractions to 
stimulus but was symmetrical and was noted to "probably" a 
residual of recent mydriatics.  Left eye visual acuity was 
noted to be 20/200 with normal fundi.  The examiner found 
that the Veteran suffered from "psychogenic visual 
problems" with his left eye.

Complaints of decreased left eye vision were noted in an 
October 1983 private clinical summary.  An ophthalmology 
examination was normal.

The Veteran was diagnosed with amblyopia in a June 1987 
private treatment note.  Impressions of low tension glaucoma 
were noted in a May 1999 treatment note, cataracts in a 
September 2000 treatment note, and primary open-angle 
glaucoma in an April 2003 treatment note.

An April 1996 private ophthalmology treatment summary 
reflected the Veteran's complaints of progressively worsened 
left eye vision for the past six weeks.  Left eye corrected 
vision was noted to be 20/60-1.  An impression of left eye 
decreased vision and field loss with no discernable etiology 
was made.  A September 1996 private ophthalmology treatment 
note indicated that the Veteran's left eye vision was 20/300, 
and excluded a tumor or space-taking-granuloma as the 
etiology of his condition.  There was a definite abnormality 
in the left eye, but there was at least some left optic nerve 
function.  

Private ophthalmology treatment notes dated between May 1998 
and October 2000 reflected the Veteran's complaints of 
worsening left eye visual acuity with no determination 
regarding its etiology.

An August 2000 private treatment summary indicated that the 
Veteran's magnetic resonance imaging (MRI), lumbar puncture 
and electroretinogram were normal.  Left eye visual acuity 
was documented to be 20/25 with laser retinometry.  The 
impressions were functional vision loss, blepharitis and mild 
cataracts.

The Veteran had undergone cataract extraction in September 
2000.  An October 2000 private treatment summary indicated 
that he had a family history of retinal detachment, glaucoma 
and cataracts.  Impressions of left eye postoperative rebound 
inflammation and a history of functional vision loss were 
noted.

A May 2001 letter from Dr. S. W. indicated that the Veteran 
had undergone left eye cataract surgery in September 2000 and 
that his left eye vision was 20/200.  He also had been 
diagnosed with low-tension glaucoma and possible left eye 
amblyopia.

Dr. S. W., in a July 2003 letter, indicated that the Veteran 
had injured his left eye "during the Vietnam War" but that 
he was uncertain as to the actual nature of the injury.  He 
reported that the Veteran's left eye corrected vision was 
20/70 in August 1995.  The Veteran had undergone an 
"extensive workup" that included visual fields and computed 
tomography (CT) scans of the head, all of which had come back 
negative.  The examiner noted that he did have extensive 
optic nerve cupping and mild nerve pallor, and that cataract 
extraction in 2000 was "uneventful."  His left eye vision 
was corrected to 20/50 following this cataract surgery.

The Veteran testified during his April 2005 Central Office 
hearing that he was given eye drops and an eye patch during 
service.  He testified that he saw a "specialist" who 
looked at his eye with a light on several occasions.  He 
further testified that he was informed by a previous 
treatment provider that his optic nerve had been damaged due 
to his purported head injury incurred during basic training, 
and that Dr. W. had provided this nexus opinion.  His left 
eye symptoms include blurred vision, pain as well as very 
little visual acuity.

The Veteran's claim for service connection for a left eye 
condition had been previously denied as competent evidence 
establishing a nexus between a left eye condition and service 
had not been presented.  As such, competent evidence 
documenting a left eye disability under VA regulations as 
well as competent evidence suggesting a nexus between any 
such current disability and the Veteran's service is required 
to reopen his service connection claim.

No such evidence has been submitted.  The Veteran's newly 
submitted treatment records reflect diagnoses of a variety of 
left eye conditions, including refractive errors, glaucoma, 
and cataracts.  No competent medical evidence has been 
presented linking any such left eye condition with service.  
The Veteran's service treatment records are negative for any 
treatment, symptoms, or diagnosis of any head injury or left 
eye condition.  A November 1973 treatment provider, the only 
competent medical opinion of record, suggested that the 
Veteran's various left eye difficulties were psychogenic.  

The July 2003 statement from Dr. S. W. relates the Veteran's 
history that he Veteran injured his left eye "during the 
Vietnam War" but the physician acknowledges that he was 
uncertain as to the actual nature of the injury.  This letter 
does not, in fact, represent an opinion regarding the 
etiology of the Veteran's left eye disability.  In any event, 
the Veteran's history is inconsistent with the medical 
evidence of record.  The Veteran's service records fail to 
establish that he sustained an injury to the left eye during 
his brief period of service which lasted less than two 
months.  As Dr. S. W. did not provide a rationale for his 
conclusions, which were at least in part based on inaccurate 
factual premises, the Board finds that, to the extent his 
statement formulated an etiology  as to the onset of the 
Veteran's left eye disability, his conclusion is entitled to 
little, if any, probative weight.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (most of the probative 
value of a medical opinion comes from its reasoning; 
threshold considerations are whether the person opining is 
suitably qualified and sufficiently informed);  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based 
on an inaccurate factual premise has no probative value).

In addition, the speculative terminology of the July 2003 
opinion from Dr. S. W. also warrants a finding that this 
opinion is entitled to little, if any, probative weight.   
See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim).

Service treatment records reveal that the Veteran's left eye 
visual acuity was 20/100 in his January 1968 entrance 
examination and 20/70 in a February 1968 treatment note.  
Post-service treatment records document consistent 
difficulties with left eye visual acuity.  However, a 
refractive error is not considered a disease or disability 
for which service connection can be granted under VA 
regulations.  38 C.F.R. § 3.303(c).  

While the Veteran asserts that his current left eye 
disabilities have been caused by in-service head injury, he 
is a lay person, and not qualified to express a competent 
medical opinion as to such a relationship.   Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The evidentiary record at the time of the April 1976 decision 
contained reports of the Veteran's subjective complaints of 
left eye vision difficulties.  Hence, the subsequent reports 
of such symptoms are cumulative and not new and material.

The additional evidence received since the April 1976 denial 
does not contain evidence suggesting that there is a nexus 
between a current left eye disability and the Veteran's 
service.  New and material evidence has not been received and 
the claim is not reopened.  The Veteran's appeal is therefore 
denied.  38 U.S.C.A. § 5015(b).

Psychiatric Condition New and Material Evidence Claim

An April 1976 rating decision denied the Veteran's 
psychiatric condition service connection claim.  This rating 
decision noted that the Veteran had been diagnosed with a 
personality disorder, which was considered a constitutional 
or developmental abnormality under VA regulations, and was 
not a disability for which service connection could be 
granted.  This decision is final.  38 U.S.C.A. § 7105.

The evidence considered in the April 1976 rating decision 
included the Veteran's service treatment records and a March 
1976 VA discharge summary.  His January 1968 entrance 
examination was negative for any relevant abnormalities, and 
he denied experiencing nervous trouble of any sort in his 
accompanying report of medical history (RMH).

A February 1968 psychiatric clinical abstract reflected the 
Veteran's report of being committed to a mental institution 
in Kansas and of being a chronic and incorrigible 
disciplinary problem at school and at home prior to service.  
He reported being placed into a series of correctional homes 
and mental institutions beginning at age 13 as he was totally 
"uncontrollable" at home.  He remained in these 
institutions until his 18th birthday except for a few months 
that he returned home.  He reported fairly continuous therapy 
with counselors and psychiatrists since being 
institutionalized.   He reported feeling that he was "losing 
control" in that he might strike his drill instructors, get 
into more fights with his fellow trainees and that he was 
beginning to consider suicide.  The psychiatrist opined that 
the Veteran was "a very unstable, illiterate individual of 
low intelligence who has been unable to function even 
marginally in civilian life" and indicated that he would not 
make a satisfactory soldier.  Following this examination, a 
diagnosis of chronic emotionally unstable personality with 
borderline intelligence was made and noted to have existed 
prior to service.

A February 1968 discharge examination noted an emotionally 
unstable personality and the Veteran denied suffering from 
nervous trouble of any sort but indicated that he was in 
"poor health" from blackout spells and dizziness in his 
February 1968 RMH.

The Veteran was admitted to a VA hospital for treatment in 
March 1976 following his complaints of an inability to 
control his feelings and excessive alcohol intake.  He 
reported suffering a nervous breakdown during his 1968 boot 
camp after attacking a sergeant.  While he had no memory of 
attacking the sergeant, he recalled how frustrated and angry 
he became because he was repeatedly having to go though the 
early training as he failed to pass tests on the rifle range.  
He reported that his wife had recently filed for divorce, 
that he often hit her when arguing, and that he did not want 
to divorce as paying child support and utilities would not 
leave him with much money.  Problems at his place of 
employment, including arguments, fights, and showing up for 
work with "liquor on his breath" were reported.  The 
Veteran was treated with a routine detoxification procedure 
for two weeks.  His treating physician noted that the Veteran 
was "possibly using the hospital to avoid some 
responsibilities on the outside rather than actually seeking 
help."  Diagnoses of emotional illness, mixed anxiety and 
depression as well as alcoholism were made.

Additional evidence received since the April 1976 rating 
decision includes a July 2004 VA psychiatric examination, a 
December 2004 VA psychiatric examination, and the Veteran's 
testimony at a November 2004 RO hearing as well as at an 
April 2005 Central Office hearing.

The July 2004 VA psychiatric examiner described the Veteran 
as loud, argumentative, difficult to direct, tangential and 
manipulative.  The examiner noted that he was vague and 
unfocused when asked about his past psychiatric history, but 
reported that he had been admitted to a psychiatric hospital 
in Kansas about 25 years ago.  The Veteran reported feeling 
frustrated and depressed but was unable to be specific about 
what constitutes his anxiety problem.  The examiner noted 
that the Veteran was not a reliable historian and that his 
reported history was "questionable" as there were obvious 
inconsistencies in the Veteran's reported biography.  His 
thought content was described as manipulative but negative 
for suicidality, psychosis or homicidality.  The examiner 
noted a pre-service car accident that the Veteran had 
purportedly been involved in which resulted in a head injury 
and a four day period of unconsciousness.  Following this 
examination and a review of the Veteran's claims file, an 
Axis I diagnosis of rule out dementia due to head trauma, 
otherwise deferred and an Axis II diagnosis of personality 
disorder were made.  The examiner noted that the Veteran may 
suffer from a cognitive disorder as a result of a pre-service 
head injury, but that there was not enough evidence to 
establish that as an Axis I diagnosis.  The examiner also 
noted that the Veteran's personality disorder pre-dated his 
service and may be related to his pre-service traumatic brain 
injury. Should a cognitive disorder from a traumatic brain 
injury be established, than the "basic training treatment he 
received may have aggravated this condition."

The Veteran denied being in a car accident one year before 
entering service during his November 2004 RO hearing.  He 
also reported experiencing a nervous breakdown after falling 
and being trampled during physical training in boot camp.  He 
reported being treated for four days.

A December 2004 VA psychiatric examination noted that the 
Veteran was pleasant, oriented and cooperative with coherent 
and relevant associations.  He reported feeling depressed but 
denied feeling suicidal.  Following a review of the Veteran's 
claims file including the previous July 2004 examination, 
this examiner opined that the Veteran's overall picture was 
one of an individual who should not have been taken into 
military service.  He has demonstrated a "pattern of 
inadequacy in dealing with the rather complicated demands of 
life and has been pretty overwhelmed."  The Veteran 
reportedly has had a chronic mental disorder consisting of 
anxiety and depression, probably on a lifelong basis.  The 
examiner opined that his service experience did "cause 
aggravation of the Veteran's problems and managing his life 
with his very difficult background and probably helped to 
crystallize the pattern of maladaptation."

The Veteran denied being institutionalized in any medical 
facility prior to service in an April 2005 Central Office 
hearing.  He also denied being involved in a car accident or 
experiencing any head trauma prior to service.

The Veteran's psychiatric disorder service connection claim 
was denied in the April 1976 rating decision as there was no 
current diagnosed disability for which service connection 
could be granted.  As such, competent evidence containing 
such evidence is required to reopen this claim.

The newly submitted December 2004 VA psychiatric examination 
suggests that the Veteran has suffered from a "chronic 
mental disorder consisting of anxiety and depression" but 
does not issue a definite diagnosis.  This additional 
evidence is both new and material, and is sufficient to 
reopen the Veteran's psychiatric disorder service connection 
claim. 



Lung, Heart and Left Ear Service Connection Claims

The Veteran contends that he sustained injuries to his lungs, 
heart and left ear during boot camp in 1967 when he was 
knocked down and stepped on by his fellow soldiers.  He also 
contends that these injuries were present at discharge.

The Veteran's January 1968 entrance examination was negative 
for any relevant abnormalities, and he denied suffering from 
asthma, chest pain or ear trouble in his accompanying 
February 1968 RMH.  His February 1968 discharge examination 
was negative for any relevant abnormalities and he asserted 
that he was in "poor health" but was noted to deny "all 
pertinent medical and surgical history" in his accompanying 
RMH.

Complaints of severe chest pain with left arm pain were noted 
in an October 1983 private clinical summary.  An August 1983 
hospitalization for left arm weakness and numbness was noted.  
An accompanying electrocardiogram (EKG) revealed normal sinus 
rhythm, a Holter and a Bruce protocol exercise test were 
normal, and an echocardiogram during the previous hospital 
admission revealed mild left atrial enlargement and mild left 
ventricular hypertrophy.  The neurologist noted that as the 
Veteran's cardiac workup was "completely negative" and that 
his neurological workup was previously normal, and that there 
was no readily explainable cause for the Veteran's 
symptomology.  

A September 1986 private narrative summary reflected the 
Veteran's complaints of chest pain and shortness of breath.  
Significant wheezing was noted on physical examination.  This 
sharp left anterior chest pain began suddenly two days prior 
to admission and was relieved by nitroglycerin.  The etiology 
of the chest pain was unknown, but the treating physician 
noted that it could be caused by anginal pain or pleuritic 
pain secondary to the Veteran's upper respiratory infection.  
Discharge diagnoses included new onset asthma, possible sleep 
apnea, and rule out myocardial infarction, among other 
conditions.  An assessment of a left serous otitis media was 
also made.

The Veteran was admitted for treatment in July 1988 following 
complaints of acute dyspnea and cough.  A history of "asthma 
in childhood" with no symptoms in early adulthood was noted 
in an August 1988 private treatment summary.  He was also 
noted to be rapidly progressing to status asthmaticus.

An October 1988 private treatment summary indicated that the 
Veteran had complained of headaches and photophobia resulting 
in his admission.  Testing revealed meningitis secondary to 
mycoplasma pneumonia.  The treatment provider noted that he 
was not convinced that the Veteran suffered from active 
pulmonary disease based upon his current chest X-ray results.

Borderline cardiomegaly was noted in a January 1989 private 
chest X-ray. 

The Veteran was hospitalized in January 1989 and in April 
1989 for asthma treatment.

An April 1991 private discharge note indicated that the 
Veteran had been admitted due to asthma exacerbation.  Mild 
congestive heart failure was noted in an accompanying chest 
X-ray.  

Complaints of shortness of breath and sharp "electrical" 
chest pain were noted in a July 1991 private discharge 
summary.  A five year history of asthma with multiple 
admissions for acute exacerbation were reported.  An 
accompanying EKG revealed normal sinus rhythm without 
changes, while an accompanying chest X-ray revealed a 
borderline heart size with expanded and clear lungs.  
Assessments of asthma exacerbation with unknown etiology and 
atypical chest pain were made.  His treatment provider noted 
that he "doubted" that the etiology of this chest pain was 
cardiac in origin.  

Complaints of shortness of breath were noted in an April 2000 
private treatment summary.  A history of relatively 
asymptomatic severe asthma was noted, with the treating 
physician noting that there were fairly frequent acute 
exacerbations which are difficult to control because the 
Veteran stops using his chronic suppressive therapy when 
asymptomatic.  He reported chest discomfort with coughing on 
physical examination.  An impression of asthma was made.

A May 2000 private treatment note reflected the Veteran's 
complaints of chest pain and left arm numbness.  An EKG 
revealed a normal sinus rhythm and a chest X-ray revealed 
cardiomegaly but no focal infiltrate.  The treating physician 
noted that negative coronary angiography in 1997 made severe 
fixed coronary artery disease unlikely.  An impression of 
chest pain suggestive of ischemia was made.

Myocardial perfusion imaging conducted in May 2000 revealed a 
fixed perfusion defect inferoapical wall of the left 
ventricular myocardium, which "may" represent a diaphragm 
artifact.  A May 2000 chest X-ray found the cardiac size to 
be "upper normal" and issued an impression of minimal right 
lung atelectasis but noted it to be "otherwise normal."

Asthma exacerbation likely triggered by recent weather 
changes was noted in a December 2000 private treatment note.  
An impression of minimal bibasilar infiltrates was noted in 
an accompanying private chest X-ray.

The Veteran was hospitalized in January 2001 for chronic 
asthma exacerbated due to a viral illness.  An accompanying 
private chest X-ray was normal with expanded and clear lungs.  
The heart, pulmonary vascularity and mediastinal structures 
were noted to be within normal limits.

Complaints of right sided chest pain, difficulty breathing 
and dyspnea were noted in a February 2001 private treatment 
note.  The treating physician noted that the Veteran's asthma 
symptoms had presented as out of proportion to his 
dysfunction and spirometry.  A February 2001 chest computed 
tomography (CT) scan revealed small areas of air trapping 
suggesting a small airways abnormality.

SSA benefits were awarded in May 2001 due to the Veteran's 
asthma.  The disability was determined to have begun in 
February 2001.

Congestive heart failure is noted in an August 2001 private 
treatment note.  A November 2001 private chest X-ray revealed 
mild cardiomegaly with slight prominence of the right hilum.

A February 2004 treatment summary from Dr. B. B-W., the 
Veteran's private internist, indicated that the Veteran had 
been under his care for asthma and restrictive lung disease 
for the past 12 years.  This condition has required over 
twenty hospitalizations as well as intensive and ongoing 
treatment.  The etiology of the Veteran's asthma condition 
was "not completely clear but certainly could have been 
caused by previous exposures."  

An April 2004 VA cardiology examination reflected the 
Veteran's reports of being stomped and trampled on during 
basic training, resulting in him spending several weeks in 
the hospital.  He reported having multiple triggers for his 
asthma.  Physical examination revealed audible wheezing and 
congestion with coughing and mucous production throughout the 
entire interview.  Cardiac examination revealed regular rate 
and rhythm with no murmurs, rubs or gallops.  An EKG revealed 
sinus bradycardia and a pulmonary function tests were also 
performed.  Impressions of asthma with a component of 
restrictive lung disease and episodic congestive heart 
failure were made.  Following this examination and a review 
of the Veteran's claims file, the examiner opined that it was 
not at least as likely as not that the Veteran's purported 
heart and lung injuries caused his current severe health 
conditions.

A VA audiology examination was conducted in April 2004.  The 
Veteran reported that his left head was stepped upon in 
either 1967 or 1968 during basic training.  He reported an 
acute injury to the left auricle with significant induration, 
erythema following by left-sided hearing loss.  Physical 
examination revealed normal auricles without evidence of 
trauma.  The external auditory canal is within normal limits.  
There were some changes to the tympanic membrane suggestive 
of a history of otitis media as well as a small area of 
tympanosclerosis.  The remainder of the ear was noted to be 
within normal limits.  Following this examination, the 
examiner opined that there were no significant left ear 
findings on physical examination.

During a November 2004 RO hearing, the Veteran testified that 
he was knocked down and stepped on while doing physical 
training during boot camp in 1967 or 1968.  He reported 
having a nervous breakdown that morning and being treated at 
the dispensary for four days.  He was treated for an eye 
injury during this time.  He reported that he was discharged 
quickly before "someone got in trouble" for causing his 
injuries.  He denied being involved in a car accident prior 
to service.

The Veteran also testified at an April 2005 Central Office 
hearing.  He further described the incident during physical 
training in which he injured his eye, ear, chest and head.  
He stated that he was seen by a clinical psychiatrist while 
in sick bay following this incident.  He testified that his 
current primary physician, Dr. B. B-W., has indicated that 
his current left ear condition was related to his purported 
basic training injury.  His ear was painful, "cloudy" and 
had discharge of pus and water following his injury, and 
following service he treated his condition with ear drops.  
He further testified that his esophagus was injured during 
the purported basis training incident, and that he now 
suffers from windpipe constriction as a result.  His asthma 
was treated with different inhalers and a nebulizer.  He 
reported that his current primary physician, Dr. B. B-W., has 
related his reported in-service injury with his current 
asthma condition.  In addition, the Veteran testified that he 
had been diagnosed with a heart condition seven years prior 
to the hearing.

The competent medical evidence of record establishes that the 
Veteran suffers from asthma and from congestive heart 
failure, among other conditions.  In order for the Veteran's 
asthma or congestive heart failure to be service-connected, 
there must be a link between his current disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110; 
Shedden, Hickson.

No competent medical evidence has been presented indicating 
that the Veteran's asthma or congestive heart failure, or 
other respiratory or cardiac condition, are the result of an 
in-service disease or injury.  An April 2004 VA examiner 
declined to find such a nexus.  The February 2004 private 
internist opinion was speculative as the etiology of the 
Veteran's asthma was "not completely clear" and the meaning 
of "previous exposures" is not discernable by reading the 
opinion.  A finding that this February 2004 opinion is 
entitled to little, if any, probative weight is therefore 
warranted.  See Obert.

The Veteran's reports of being knocked down and stomped upon 
while in-service are unsupported by his service treatment 
records.  His February 1968 discharge examination found no 
relevant abnormalities and the detailed February 1968 
psychiatric clinical abstract is negative for any details 
regarding this purported incident.  Post-service treatment 
records are negative for reports of such an in-service 
incident until 2004, more than 35 years after discharge from 
service.

There is no clinical evidence of asthma until September 1986 
and no clinical evidence of a cardiac condition until October 
1983.  A continuity of symptomology since discharge has not 
been demonstrated, and the Veteran has not reported suffering 
from asthma or a heart condition continuously since service.  
The Board notes that a July 1988 private treatment note 
suggested that the Veteran had suffered from childhood 
asthma; however, the Veteran's January 1968 entrance and 
February 1968 discharge examination did not suggest such a 
pre-existing condition and the Veteran has not contended that 
his condition was aggravated by service.

There is no competent medical evidence establishing that the 
Veteran currently suffers from a left ear disability.  An 
April 2004 VA audiology examination was negative for any such 
condition on physical examination.  The Court has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  As a current 
disability has not been diagnosed, the Veteran's left ear 
disability service connection claim cannot be granted.

To the extent that the Veteran contends that he suffers from 
a lung, heart or ear condition as the result of an injury or 
disease he experienced during service, as a lay person, he is 
not qualified to express a competent medical opinion as to 
such a relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

As the Veteran has not been diagnosed as suffering from a 
left ear disability, and there is a lack of any competent 
evidence of a nexus between the Veteran's asthma and 
congestive heart failure and active service, reasonable doubt 
does not arise and these claims must be denied.   38 U.S.C.A. 
§5107(b).


ORDER

New and material evidence not having been received, the left 
eye disability service connection is not reopened.

New and material evidence having been received, psychiatric 
disorder service connection claim is reopened.

Entitlement to service connection for asthma or other lung 
disability is denied.

Entitlement to service connection for congestive heart 
failure or other cardiac disability is denied.
 
Entitlement to service connection for a left ear disability 
is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination in a 
service connection claim when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that indicate that a current disability 
may be associated with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

As detailed above, the Veteran reported having a "nervous 
breakdown" while in service and his service treatment 
records document psychiatric treatment and a personality 
disorder diagnosis.  A December 2004 VA psychiatric 
examination suggests that the Veterans suffers from a 
"chronic mental disorder consisting of anxiety and 
depression" but does not suffer a substantive diagnosis.  In 
addition, the December 2004 VA psychiatric examination 
suggests that service "aggravated" the Veteran's problem 
but did not address the baseline level of psychiatric 
disability that purportedly existed prior to any purported 
aggravation due to service.  Hence, an examination is 
necessary to clarify these points.

1.  The RO/AMC should afford the Veteran a 
VA psychiatric examination to determine 
whether there is a relationship between 
any current psychiatric disability and the 
Veteran's service.  The claims file must 
be made available to the examiner, and the 
examiner should indicate in the report 
that the file was reviewed.  All indicated 
diagnostic testing and diagnostic studies 
should be undertaken.

The examiner should provide an opinion as 
to whether the Veteran suffers from any 
current psychiatric disability and whether 
it is at least as likely as not (50 
percent probability or more) that 
disability is the result of a disease or 
injury in service (including February 1968 
psychiatric treatment).  The examiner 
should also address whether it is at least 
as likely as not any pre-existing 
psychiatric disability was aggravated by 
the Veteran's service.  If so, the 
examiner must address the baseline level 
of psychiatric disability before it was 
aggravated by the Veteran's service.  

The examiner should provide a rationale 
for these opinions.

2.  The Veteran is hereby notified that it 
is his responsibility to report for any 
scheduled VA examination and to cooperate 
in the development of his claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the 
Veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
James R. Siegel
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


